Plaintiffs’ counsel insisted that as the party had notice of the irregularity on the papers when declaration was served, April 5, 1845, he had been guilty of laches in not making his motion at June Special Term.
Beardsley, Justice.
The statute prescribes the mode of commencing actions of ejectment, which has not been complied with. The defendant was not bound to presume plaintiffs would go on and take judgment. The proceedings were clearly irregular and must be set aside with costs.
Rule accordingly.